Citation Nr: 0603054	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-28 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a dental 
disability, to include the loss of teeth.  

2.  Entitlement to service connection for fatigue, to include 
chronic fatigue syndrome, due to an undiagnosed illness.  

3.  Entitlement to service connection for a gastrointestinal 
disorder, to include diarrhea, stomach problems, and bloody 
stools, due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The veteran served on active duty from January 1987 to May 
1987 and from November 1990 to August 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
seeking entitlement to service connection for a dental 
disability, and for fatigue and a gastrointestinal 
disability, both claimed as secondary to an undiagnosed 
illness.    

These issues were originally presented to the Board in March 
2005, at which time they were remanded for additional 
development.  They have now been returned to the Board 
appellate consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  The veteran has been awarded service connection for 
dental treatment purposes for his #8 tooth.  

3.  Competent evidence of a treatable disability of the 
maxilla or mandible, or a ratable disability of the mouth, 
has not been presented.  

4.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

5.  The veteran's reported symptoms of fatigue have been 
attributed to obesity, sleep apnea, and the use of 
psychotropic medication, which began several years after 
military service.  

6.  The veteran's reported gastrointestinal symptoms, 
including diarrhea, stomach problems, and bloody stools have 
been attributed to a hiatal hernia, peptic ulcer disease, and 
hemorrhoids, all of which began several years after service.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a 
dental disability, to include loss of teeth, have not been 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.381 (2005).  

2.  The criteria for the award of service connection for 
fatigue, or chronic fatigue syndrome, claimed as secondary to 
an undiagnosed illness, have not been met.  38 U.S.C.A. 
§§ 1110, 1117 5103, 5103A, 5107 (West 2002 Supp. 2005); 
38 C.F.R. §§ 3.317 (2005).  

3.  The criteria for the award of service connection for a 
gastrointestinal disorder, to include diarrhea, stomach 
problems, and bloody stools, claimed as secondary to an 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 
1117 (West 2002); 38 C.F.R. §§ 3.317 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Prior to the RO issuing a decision on the merits of the 
veteran's claim, but after the veteran submitted his claim to 
the RO requesting benefits, the Veterans Claims Assistance 
Act of 2000 (VCAA) became law (November 2000).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  

With respect to the veteran's service connection claims, VA's 
duties have been fulfilled to the extent possible.  VA must 
notify the veteran of evidence and information necessary to 
substantiate the claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. §  
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate the claim by means of the 
discussions in the rating decision of December 2000, the RO's 
April 2002, September 2002, and May 2005 letters to the 
veteran, the Board's March 2005 remand, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOC).  Specifically, in those documents, the appellant has 
been told that he needed to submit evidence supporting his 
assertions that he now suffers from the claimed disabilities, 
that those disorders may be related to an undiagnosed illness 
(in the case of the two issues involving fatigue and his 
gastrointestinal system), and that the current disabilities 
are related to his military service.  If he is unable to show 
this, he has been informed that he will not succeed with his 
appeal.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letter issued in April 2002, which spelled out 
the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claims.  He informed the RO that he 
was receiving treatment from the VA and from private 
physicians.  The veteran provided the requisite information 
and those documents were obtained, and have been included in 
the veteran's claim folder.  VA medical treatment records 
have been obtained from the VA medical center in Biloxi, 
Miss.  It seems clear that the VA has given the veteran every 
opportunity to express his arguments with respect to the 
issue addressed in this decision and the VA has obtained all 
known documents and information that would substantiate the 
veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent numerous 
physical examinations to determine the etiology, nature, and 
severity of his claimed disabilities.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2005); and 
VAOPGCPREC 7-2004.  

In this case, the initial AOJ decision was made after 
November 9, 2000, the date the VCAA was enacted.  The Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  See 
38 U.S.C.A. § 7261(b)(2) (West 2002); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (there is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) (West 2002) from the general statutory 
command set forth in section 38 U.S.C.A. § 7261(b)(2) (West 
2002) that the US Court of Appeals for Veterans Claims shall 
"take due account of the rule of prejudicial error.")

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  In letters to 
the veteran, along with the SOC and the SSOCs, the RO 
informed him of what information he needed to establish 
entitlement to service connection.  The veteran was further 
told that he should send to the RO information describing 
additional evidence or the evidence itself.  The notice was 
provided before the RO's most recent transfer of the 
appellant's case to the Board, and the content of that notice 
and various duty to assist letters, along with the SOC and 
SSOC, fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The various pieces of 
correspondence satisfy the VCAA content-complying notice.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Therefore, to decide the issue 
addressed in this decision would not be prejudicial error to 
the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, the SOC, the 
SSOCs, and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements. 

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004).  In this case, because each of the 
four content requirements of VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is essentially 
harmless.  Here, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  

II. Service connection - Dental disability

The veteran seeks service connection for a dental injury.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2005).  However, service connection 
for treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and for periodontal disease 
will be considered solely for the purpose of establishing 
eligibility for outpatient dental treatment.  See 38 C.F.R. 
§ 3.381(a) (2005).  As such, service connection for 
compensation purposes is not available for a dental condition 
other than for injuries sustained as a result of dental 
trauma.  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005).  

The veteran seeks service connection for a dental injury 
allegedly sustained when he was struck in the mouth by a 
fellow soldier's helmet.  Service medical records confirm 
that in April 1991, the veteran was struck in the mouth by a 
helmet, resulting in a chipped #8 tooth.  He received ongoing 
treatment for this disability and was eventually fitted with 
a fixed bridge at the #8 tooth.  The Board notes the veteran 
has already been awarded service connection for treatment 
purposes for his #8 tooth.  

In July 2005, the veteran underwent VA dental examination.  
The examiner reviewed the veteran's medical history and noted 
his in-service dental injury.  The veteran reported no 
problems with the bridge installed at the #8 tooth.  He had 
no difficulty speaking or chewing.  However, he reported 
popping in both the right and left temporomandibular joint, 
which the veteran attributed to his dental bridge.  On 
physical examination the veteran was also missing teeth #1, 
16, 17, and 32.  The examiner noted popping in the veteran's 
left temporomandibular joint, but did not think a diagnosis 
of temporomandibular joint disease was warranted.  His 
occlusion was stable.  No periodontal disease was associated 
with the veteran's fixed bridge, which was stable and 
required no further treatment at the present time.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against service 
connection for a dental disability, as a dental disorder for 
which compensation could be assigned has not been presented.  
The injury to tooth #8 has already been recognized by VA for 
treatment purposes, and is not a disability for which 
compensation may be assigned pursuant to 38 C.F.R. § 4.150 
(2005).  Service connection for loss of teeth can be 
established for compensation purposes if the loss is due to 
the loss of the body of the maxilla or mandible due to trauma 
or disease, such as osteomyelitis.  38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2005).  However, the medical evidence 
does not show that the veteran experienced any damage to the 
maxilla or mandible during service, and therefore, 
entitlement to compensation benefits for the loss of the body 
of the maxilla or mandible is not shown.  

Overall, the veteran has not presented competent evidence of 
a current dental disability for which service connection may 
be awarded.  In the absence of such a disability, service 
connection for a dental disability, to include loss of teeth, 
must be denied.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

III. Service connection - Fatigue

The veteran seeks service connection for fatigue, or possibly 
chronic fatigue syndrome, claimed as secondary to an 
undiagnosed illness.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2005).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002 
& Supp. 2005).  

According to his service personnel records, the veteran 
served in the Southwest Asia theater of operations during the 
Persian Gulf War.  He has also alleged his fatigue began 
during such service, or within a short time thereafter.  
Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: 

(1) fatigue, 
(2) signs or symptoms involving the skin, 
(3) headaches, 
(4) muscle pain, 
(5) joint pain, 
(6) neurologic signs or symptoms, 
(7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the 
respiratory system (upper or lower), 
(9) sleep disturbance, 
(10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, 
(12) abnormal weight loss, or 
(13) menstrual disorders. 

38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. §§ 3.317 
(2005).  

Objective indications of chronic disability includes either 
objective medical evidence perceptible to a physician or 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2) (2005).  Further, a 
chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3) (2005).  The 6-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  Id.  

Compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2005).  

Central to any claim under 38 C.F.R. § 3.317 is the presence 
of a disability which, "[b]y history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii) (2005).  
Service connection under § 3.317 may also be awarded for 
certain medically unexplained chronic multisymptom illnesses, 
such as chronic fatigue syndrome.  38 C.F.R. § 3.317(a)(2) 
(2005).  In the present case, the veteran was afforded VA 
medical examination most recently in July 2005.  The examiner 
both interviewed the veteran and reviewed the claims file.  
The veteran reported irregular sleep patterns resulting in 
frequent fatigue.  His other medical diagnoses were noted to 
include obesity, sleep apnea, diabetes, essential 
hypertension, and gastroesophageal reflux disease.  He was 
also known to have a bipolar disorder for which he took 
psychotropic medication.  After physically examining the 
veteran, the VA examiner determined he did not meet the 
diagnostic criteria for chronic fatigue syndrome.  Rather, 
the veteran's general fatigue was attributable to his 
obesity, sleep apnea, and use of psychotropic medication.  
Diabetes mellitus was also a possible factor.  

In light of the evidence of record, service connection for 
fatigue and/or chronic fatigue syndrome must be denied.  The 
competent evidence of record indicates the veteran does not 
meet the diagnostic criteria for chronic fatigue syndrome, 
and while he does have symptoms of fatigue, this can be 
attributed to known clinical diagnoses, including obesity, 
sleep apnea, and the use of psychotropic medications.  
Additionally, none of these disabilities began during 
military service, as would warrant a grant of service 
connection.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  

Overall, the preponderance of the evidence is against the 
award of service connection for fatigue or chronic fatigue 
syndrome, claimed as secondary to an undiagnosed illness.  
The evidence of record suggests the veteran's fatigue is 
attributable to known clinical causes which are unrelated to 
service.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

IV. Service connection - Gastrointestinal disability

The veteran seeks service connection for a gastrointestinal 
disability, claimed as secondary to an undiagnosed illness.  
The pertinent laws and regulations regarding disabilities 
attributed to undiagnosed illnesses has already been noted 
above.  

In reviewing the veteran's claim, the Board notes according 
to the July 2005 VA examination report, the veteran receives 
treatment from a private gastroenterologist; however, he 
refused to give VA the name and address of this physician.  
Generally, VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
This duty includes obtaining pertinent medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(b) (West 
2002).  However, the duty to assist is not a one-way street, 
and the veteran must cooperate with VA's efforts to assist 
his claim.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
As VA cannot locate and obtain the veteran's private medical 
records without his cooperation, which he refuses to provide, 
his appeal must be considered in the absence of this relevant 
evidence.  

According to his service medical records, the veteran 
experienced constipation immediately after his return to 
active military service in November 1990, but while still 
stateside.  He was given Metamucil and had no subsequent 
complaints.  On his service separation report of medical 
history, he denied any history of frequent indigestion, or 
stomach, liver, or intestinal problems.  

Thereafter, the veteran did not report any gastrointestinal 
symptoms until the late 1990's, when he filed for service 
connection for a gastrointestinal disability.  On VA 
examination in October 1999, he reported occasional vomiting, 
with blood, since 1998.  He also reported a five year history 
of constipation and/or diarrhea.  However, these symptoms had 
recently resolved with diet modification and use of herbal 
medications.  A prior upper gastrointestinal study, which 
revealed possible scarring of the duodenal bulb from peptic 
ulcer disease, since healed, was reviewed.  On physical 
examination his abdomen was soft and obese, with no evidence 
of tenderness, masses, or organomegaly.  No current 
gastrointestinal disorder was diagnosed at that time.  

In July 2003, the veteran underwent a private colonoscopy 
which revealed internal and external hemorrhoids present.  
Irritable bowel was also present throughout the colon.  A 
concurrent esophagogastroduodenoscopy revealed ulcers and 
stricture of the esophagus, with severe reflux, hiatal 
hernia, and duodenitis.  Barrett's esophagus was also 
suspected.  

On VA examination in July 2005, the veteran reported 
recurrent symptoms of nausea, indigestion, constipation, and 
diarrhea.  He had also been treated for esophageal bleeding 
and a duodenal ulcer.  He continued to use antacids and other 
medications for his gastrointestinal symptoms.  Currently, he 
was not experiencing significant constipation or diarrhea.  
On physical examination, his abdomen was soft and obese, with 
no evidence of tenderness or organomegaly.  Bowel sounds were 
normal and no signs of anemia were observed.  An upper 
gastrointestinal study revealed a hiatal hernia with no other 
evidence of active stomach disease.  Chronic dyspepsia, 
secondary to a hiatal hernia and controlled by medication, 
was diagnosed.  The examiner also noted that this disability 
and the veteran's peptic ulcer disease were "less likely" 
related to the veteran's military service, as they appeared 
"several years later after he left active service."  

As noted above, 38 C.F.R. § 3.317 requires the presence of a 
disability which, "[b]y history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a)(1)(ii) (2005).  In the 
present case, the veteran was afforded VA medical examination 
most recently in July 2005.  The examiner both interviewed 
the veteran and reviewed the claims file.  The veteran 
reported a history of nausea, indigestion, constipation, and 
diarrhea.  A history of peptic ulcer disease was also given.  
However, he reported that recently he had not been 
experiencing significant constipation or diarrhea.  After 
physically examining the veteran, the VA examiner noted a 
prior history of hiatal hernia.  Chronic dyspepsia, secondary 
to a hiatal hernia and controlled by medication, was 
diagnosed.  The examiner also noted that this disability and 
the veteran's peptic ulcer disease were "less likely" 
related to the veteran's military service, as they appeared 
"several years later after he left active service."  

Because the veteran's gastrointestinal symptoms can be 
attributed to known clinical diagnoses, which themselves 
arose many years after service, service connection for a 
gastrointestinal disorder is not warranted.  Both the VA and 
private medical treatment records, including the July 2003 
private colonoscopy report, confirm the presence of such 
diagnoses as hiatal hernia, peptic ulcer disease, irritable 
bowel syndrome, and hemorrhoids.  In light of this evidence, 
service connection for a gastrointestinal disorder claimed as 
secondary to an undiagnosed illness must be denied.  The 
competent evidence of record indicates that while the veteran 
does have gastrointestinal symptoms, including diarrhea, 
constipation, and nausea, these can be attributed to known 
clinical diagnoses, including peptic ulcer disease and a 
hiatal hernia.  

Overall, the preponderance of the evidence is against the 
award of service connection for a gastrointestinal disorder, 
claimed as secondary to an undiagnosed illness.  The evidence 
of record suggests the veteran's gastrointestinal complaints 
are attributable to known clinical causes which are unrelated 
to service.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  




ORDER

Service connection for a dental disability, to include loss 
of teeth, is denied.  

Service connection for fatigue or chronic fatigue syndrome, 
claimed as due to an undiagnosed illness, is denied.  

Service connection for a gastrointestinal disorder, to 
include diarrhea, stomach problems, and bloody stools, 
claimed as due to an undiagnosed illness, is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


